DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
	a) In claim 1 lines 6-7, please change “in the computer, determining presence of a specular event in the detected signals and if a specular event is determined,” to --in the computer, determining presence of a specular event in the detected signals and if a specular event is determined:--.
	b) In claim 4 line 1, please change “The method of claim 1 wherein the beamforming comprises implementing,” to –The method of claim 1 wherein the beamforming comprises implementing:--	c) In claim 4 line 12-13, please change “with t representing that senor’s event detection time.  A trace may be extended” to –with t representing that sensor’s event detection time, and a trace may be extended--.
	d) In claim 4 line 20, please change “wi (s, r, x0, x1, x2) represents a weight function which embodies, amplitude transmission loss” to wi (s, r, x0, x1, x2) represents a weight function which embodies amplitude transmission loss--.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 2 recites the limitation "the seismic attributes" in claim 2 line 1.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching for any “seismic attributes.”  
	b) Claim 3 line 3 recites the limitation “the non-specular reflections data sets.”  There is insufficient antecedent basis this limitation in the claim, as there is no previous teaching for any “non-specular reflections data sets.” 
	c) Claim 4 line 6 recites “the space”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching of any “space.” 
	d) Claim 4 line 8 recites “the output”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching of any “output”.  
	e) Claim 4 line 11 recites “the collection of all source-sensor pairs”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching for any “collection of all source-sensor pairs”. 
	f) Claim 4 line 18 recites “the function which returns travel time”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching for any “function which returns travel time”.
	g) Claim 11 recites “the trajectory of a well”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching for any “trajectory”.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, and 5-11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovici (US Pat. No. 9,726,771).
	In regards to claim 1, the closest prior art, Popovici (US Pat. No. 9,726,771) at least teaches a method for imaging non-specular seismic events in a volume of Earth’s subsurface (Popovici abstract and col. 1 lines 13-15), comprising:
	entering as input to a computer (Popovici Fig. 1, col. 1 lines 38-40, and col. 3 lines 27-37 teach a computer for receiving input) signals detected by a plurality of seismic sensors disposed above and/or within the volume in response to actuation of at least one seismic energy source above and/or within the volume (Popovici Fig. 3 Item 40 and col. 4 lines 40-53 teach entering seismic traces obtained from a seismic survey conducted with a grid of sources and receivers with known positions overlaying a volume of interest, where the seismic sources include explosives or air guns which are actuated for measurement by the receivers);

	a) in the computer (Popovici Fig. 1, col. 1 lines 38-40, and col. 3 lines 27-37), using the determined specular event to calculate a normal vector at selected points in the volume (Popovici Fig. 3 and col. 5 lines 6-11 and col. 5 lines 24-30 teach calculating a normal vector normal to the reflector surface for the determined specular event);
	b) in the computer (Popovici Fig. 1, col. 1 lines 38-40, and col. 3 lines 27-37), using the normal vectors, the detected signals and a model of seismic velocity as input to beamforming to obtain specular and non-specular representations of the volume (Popovici Fig. 3 and Fig. 6, col. 4 lines 35-40, col. 5 lines 6-59 teach using the normal vectors (used to obtain the specularity values), the detected signals, and a model of seismic velocity as input to beamforming to generate specular and non-specular representations of the volume (see Fig. 3 Item 54 and Fig. 6 Item 68 hatched area/Fresnel zone 68 “beamformed” as a single arrival wave or ray));
	if a specular event is not determined (Popovici col. 3 line 38 through col. 4 line 12 teach determining all other non-specular reflective events as diffractive events), beamforming the detected seismic signals to generate an image of a non-specular event in the volume (Popovici Fig. 6 Item 66 and col. 5 line 42-46 teach beamforming to generate an image of a purely diffractive event 66 when a specular event is not determined); 
	in the computer (Popovici Fig. 1, col. 1 lines 38-40, and col. 3 lines 27-37), carrying out correlations of measured seismic properties measured in a wellbore with the specular and/or non-specular events (Popovici abstract, col. 1 lines 45-47, and col. 4 lines 5-8 teach carrying out correlations of the measured seismic trace amplitudes with the specular and/or non-specular events to obtain a contribution weight according to the specularity value); and 


	In regards to claim 3, Popovici teaches further comprising determining at least one of structure of, mineral composition of and fluid content of a formation using seismic attributes determined from the non-specular reflections data sets (Popovici Fig. 6, col. 1 lines 17-21, and col. 4 lines 50-61 teach determining at least one of structure and oil (fluid) content of a formation based on seismic attributes determined from imaged (including both reflection and diffraction) data sets).

	In regards to claim 5, Popovici teaches wherein the determining a specular event comprises reflection seismic image processing (Popovici col. 11 lines 8-15 teach determining a specular event by enhancing reflections using reflection seismic image processing).

	In regards to claim 6, Popovici teaches wherein the reflection seismic image processing comprises prestack time migration or prestack depth migration (Popovici title, col. 7 lines 44-56, and col. 11 lines 32-36 teach seismic image processing using pre-stack time migration).

	In regards to claim 7, Popovici teaches wherein inputs to the beamforming comprise the detected signals, spatial distribution of velocity in the volume and a normal vector at each of a plurality of points in the volume (Popovici Fig. 3 and Fig. 6, col. 4 lines 35-40, col. 5 lines 6-59 teach using the normal vectors (used to obtain the specularity values), the detected signals, and a model of seismic velocity as inputs to beamforming to generate specular and non-specular representations of the volume 

	In regards to claim 8, Popovici teaches wherein the spatial distribution of velocity is determined by reflection seismic imaging velocity analysis (Popovici col. 4 lines 13-24 teaches determining the spatial distribution of velocity using full wave Kirchoff migration (reflection seismic imaging velocity analysis)).

	In regards to claim 9, Popovici teaches wherein the reflection seismic image processing comprises prestack time migration or prestack depth migration (Popovici col. 7 lines 44-56 and col. 11 lines 32-36 teach seismic image processing using pre-stack depth migration).

	In regards to claim 10, Popovici teaches wherein the normal vector is determined by best fit curve matching a plurality of points in the volume (Popovici Fig. 5 and col. 4 line 64 through col. 5 line 30 teaches determining the normal vector by determining a best fit isochrone surface curve matching a plurality of points in the volume).

	In regards to claim 11, Popovici teaches further comprising adjusting the trajectory of a well based on the image of the non-specular event (Popovici col. 1 lines 16-21 and col. 3 lines 58-63 suggests using the generated subsurface image for monitoring enhanced oil recovery processes (including making .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Popovici (US Pat. No. 9,726,771) as applied to claim 1, and further in view of Eccles (US Pat. Pub. 2015/0219791).
	In regards to claim 2, Popovici teaches the method as explained in the rejection of claim 1 above.	Popovici fails to expressly teach further comprising calibrating the seismic attributes to formation properties using measurements from samples of rock formations obtained from a wellbore and using the calibrated seismic attributes to determine the formation properties at positions in the volume spaced apart from the wellbore.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Eccles because it is well known to use reliable measurements from known samples of rock formations to calibrate seismic attribute values.  Therefore it would be beneficial to use calibrated seismic attributes in order to obtain additional calculation accuracy of formation properties.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Popovici (US Pat. No. 9,726,771).
	In regards to claim 4, Popovici teaches the method as explained in the rejection of claim 1 above.
	Popovici fails to expressly teach wherein the beamforming comprises implementing, 

    PNG
    media_image1.png
    117
    568
    media_image1.png
    Greyscale

wherein
    PNG
    media_image2.png
    32
    149
    media_image2.png
    Greyscale
 represents the space all ray-paths connecting source location s to image point I (x0, x1, x2) to sensor locations r; I(x0,x-,,x2) represents the output (e.g., scattering intensity, reflectivity, attenuation) at (x0, x1, x2) location, where the output depends on input data type and is not a s, r, t) represents a trace, that is, signals detected by a sensor at location r, due to source at location s, with t representing that senor’s event detection time. A trace may be extended to infinity by padding with zeros before and after the detection time; δ represents Dirac distribution (continuous-time signal representation) or Kronecker delta (discrete-time signal representation); 
    PNG
    media_image3.png
    30
    37
    media_image3.png
    Greyscale
represents 1-dimensional convolution evaluated at 0 (zero);
	Фi  (s, r, x0, x1, x2) represents the function which returns travel time from source location s to image point I (x0, x1, x2) to sensor location r along a specific ray-path;
	wi (s, r, x0, x1, x2) represents a weight function which embodies, amplitude transmission loss due signal travel from source to image point to receiver, normalization correction due to variable summation count, and specularity or non-specularity condition (pass-reject) based on desired output.
	However Popovici col. 6 lines 51-60 teaches a related equation (e.g., 
    PNG
    media_image4.png
    54
    352
    media_image4.png
    Greyscale
) for beamforming that includes an integral sum of specularity gathers and including similar x, r, s, δ, and σ terms.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that various equations for carrying out beamforming are known in the field, and that it would only be a matter of design choice to choose the particular equation as claimed.  Therefore it would only be a mere substitution of one known equation of beamforming for another to obtain the same predictable results of generating a beamformed image. 

Pertinent Art
10.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references 
1.	Volk (US 9,951,585) discloses a Method of Inducing Micro-Seismic Fractures and Dislocations of Fractures.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/15/2021